Citation Nr: 0825695	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in a July 2007 
decision denied the veteran's claims for service connection 
and granted the veteran's request to reopen his claim for 
service connection for degenerative disc disease of the 
cervical spine.  The claim was remanded for further 
development.  The development ordered has been accomplished.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any complaints of 
neck pain.  They do document the veteran was injured in a 
motorcycle accident and fell from a helicopter.  

2.  The claims folder includes current diagnoses of 
degenerative disc disease of the cervical spine.  

3.  There is no competent medical evidence of record which 
links the veteran's currently diagnosed degenerative disc 
disease of the cervical spine to service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred or aggravated in active military service; and the 
service incurrence of degenerative disc disease of the 
cervical spine may not be presumed.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.308 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

By letters dated in January 2002, June 2003, August 2007, and 
September 2007, the RO satisfied VA's notice requirements 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006), and Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim and a medical opinion was 
obtained.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  The veteran contends that 
he was in a motor vehicle accident in July 1992, and when he 
went for treatment was informed he had a preexisting back 
problem which probably started around 1978 to 1980.  This was 
about the time the veteran had a motorcycle accident while in 
service.  

Service medical records include an August 1976 Report of 
Medical Examination which does not reveal the veteran had any 
abnormalities of the neck or spine.  On his August 1976 
Report of Medical History the veteran denied having a history 
of recurrent back pain or painful joints.  

In November 1977, after jumping from a helicopter that day 
the veteran came in from the field for medical treatment with 
a sprained wrist and an abrasion.  He also complained of an 
injured back.  He was sent for further evaluation.  The 
veteran had fallen out of a helicopter, approximately six 
feet down.  Examination revealed no apparent spinal injury.  
He had a small amount of muscle spasm.  Robaxin was 
prescribed and the veteran was sent to quarters for 24 hours.  
Five days later the veteran returned for treatment of 
continuing pain in his back.  Medications were prescribed and 
he was ordered to do no lifting for three days.  

February 1979 service medical records indicate the veteran 
had been injured in a motorcycle accident.  He had complaints 
related to his right hand, right knee, right hip, right side 
of his chest and a headache.  Objective examination revealed 
lacerations of the right hand, right knee and chest.  A few 
days later the veteran returned for follow up and his right 
hand, right knee and chest dressings were changed.  

On service separation examination in June 1980 the veteran's 
neck and spine were noted to be normal.  On his Report of 
Medical History the veteran denied a history of painful or 
swollen joints, or recurrent back pain.  

In conjunction with a claim for service connection for 
hearing loss, the veteran was examined by VA in June 1981.  
At that time the veteran did not report any symptoms related 
to the cervical spine or neck.  Examination of the 
musculoskeletal system for all muscles and joints was normal 
with normal range of motion except of the right knee and 
coccygeal area.  

In January 1994, the veteran submitted a statement with 
private medical records attached.  His submissions included a 
letter from a private orthopedist, dated in June 1993.  This 
person wrote that he had initially seen the veteran in 
November 1992 for injuries sustained in an automobile 
accident in June 1992.  The private medical records submitted 
included July 1992 X-rays of the cervical spine taken one day 
after the automobile accident.  They revealed an anterior 
osteophyte formation was present at the C6-7 level.  The 
diagnostic impression was degenerative disc disease at the 
C6-7 level.  

VA X-rays of the cervical spine in March 2002 revealed mild 
hypertrophic changes in the cervical spine.  A Magnetic 
Resonance Imaging (MRI) was ordered but the veteran was 
unable to tolerate the examination and it was discontinued.  

In June 2007, the Board remanded the claim to afford the 
veteran a VA examination and to obtain a medical opinion.  
The claims folder was made available to the VA physician and 
the veteran's claims folder and service records were 
reviewed.  Examination of the neck revealed spasm of the 
paraspinal muscles of the neck with mild tenderness to 
palpation.  A computed tomography scan revealed disc space 
narrowing at C6-7.  An MRI revealed evidence of multilevel 
degenerative joint disease and disc disease with cervical 
spondylosis.  Degenerative disc disease of the cervical spine 
with pain and limitation of motion was the diagnosis.  The VA 
physician noted that there was no evidence of the veteran 
being seen in service for a neck injury or neck pain, and 
concluded it was less likely than not that his degenerative 
disc disease was related to his military service, including 
the February 1979 accident.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The claims folder includes current diagnoses of degenerative 
disc disease of the cervical spine.  Service medical records 
document both a motorcycle accident and the veteran falling 
from a helicopter.  The question is whether either of these 
incidents caused the veteran to develop degenerative disc 
disease of the cervical spine.  The veteran has asserted he 
was told in 1992 that his degenerative disc disease dated 
back to 1978 to 1980.  The veteran has not submitted any 
records or statements from the person stating this, and he 
has not requested VA assistance in obtaining his records from 
this person by informing VA of his address.  The records and 
letter from another physician only include X-rays documenting 
degenerative disc disease of the cervical spine in June 1992 
one day after the veteran's automobile accident.  

At present the only evidence linking the degenerative disc 
disease of the cervical spine to service are the statements 
of the veteran.  The question of the etiology of a disorder 
is one which must be addressed by a competent medical 
professional.  38 C.F.R. § 3.159 (a)(1).  In Robinette v. 
Brown, 8 Vet. App. 69 (1995) it was held that a layman's 
account of what a physician purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993).  In addition, there is nothing in the record 
which indicates the veteran has any special education or 
training which qualifies him to offer a medical opinion.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran is however, competent to report events he 
experienced and his symptoms.  The veteran has reported being 
involved in a motorcycle accident in service.  That event is 
documented in the service medical records.  There are however 
no symptoms or complaints of any neck pain noted in the 
service medical records.  The service medical records also 
document that the veteran fell from a helicopter, and those 
records indicate he was treated for abrasions.  Again there 
were no complaints of neck pain.  

For that reason the Board requested the veteran be examined, 
his medical records be reviewed and a medical opinion 
rendered by a VA physician.  In January 2008, the VA 
physician stated it was less likely than not the veteran's 
degenerative disc disease was related to service.  

A critical element required to support a claim for service 
connection is competent medical evidence of a link or nexus 
between the currently diagnosed degenerative disc disease of 
the cervical spine and service.  There is no competent 
medical evidence which links the veteran's degenerative disc 
disease of the cervical spine to service.  Service connection 
for degenerative disc disease of the cervical spine is not 
warranted.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


